DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, lines 4-7 needs to be amended to update the status of U.S. Patent Application No. 14/858,755 by reciting “now U.S. Patent No. 10,569,019”.  
Appropriate correction is required.

Claim Objections
Claims 22 and 25 are objected to because of the following informalities:  
Regarding claim 22, line 1, the limitation “its” should be replaced with the feature being represented in order to clearly identify the feature being referred. For examination purposes, the term “its” is construed to be referring to “the syringe holder”.
Regarding claim 25, line 2, the limitation “needle protective sleeve” should be amended to recite “displaceable needle protective sleeve” in order to refer to same limitation consistently in all the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, line 3, the limitation “by means of which” renders the claim indefinite because the claim do not clearly indicate if the term “which” in the limitation “by means of which” refers to “a syringe”, “a needle” or “a syringe with a needle”. For examination purposes, the term “which” is construed to be referring to at least one of “a syringe” and “a needle”. Claim 20 appears to be overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if the claim is amended to recite “wherein the syringe with the needle is configured to dispense the substance” or “wherein the needle is configured to dispense the substance” or “wherein the substance can be dispense by means of the needle” or similar other language to clearly indicate what feature is being referred by the term “which”.
Claims 21-32 being dependent on claim 20 are also rejected.

Regarding claim 22, the limitation “which protrude radially inwards” renders the claim indefinite because it is unclear if the limitation refers to the front side, ribs or projections or the housing as being protrude radially inwards.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al. (US 2013/0310744 A1).
Regarding claim 20, Brereton teaches a device 1 (figure 1A with an embodiment shown in figures 19A-19B) for administering a substance “M”, comprising: 
a housing 12 with a longitudinal axis (axis parallel to element 12); 
a syringe holder 7 for holding a syringe 3 with a needle 4, by means of which the substance can be dispensed (paragraph 0152, lines 12-14); 
a displaceable needle protective sleeve 2 (paragraph 0163, lines 1-7); 
a drive element 29 coupled (coupled via element 7) with the needle protective sleeve 2; 
an injection spring 8 providing energy (paragraphs 0153, 0175) for dispensing the substance “M”; and 
a first feedback element 28 that produces an end signal (paragraph 0177, lines 23-35) when a predefined quantity of the substance has been released, 
wherein the syringe 3 is held in the syringe holder 7 toward a front of the syringe by means of a shoulder support (see “SS” in figure 19A) of the syringe holder 7 and by means of a ring (ring formed by element 12.6, additionally, element 12.6 tapers the 

    PNG
    media_image1.png
    283
    494
    media_image1.png
    Greyscale


Regarding claim 21, Brereton teaches wherein the shoulder support (see “SS” in figure 19A above) of the syringe holder 7 protrudes radially inward and the syringe holder 7 is secured against a radially outward release by means of the ring (ring formed by element 12.6) or the housing tapering of the housing.

Regarding claim 22, Brereton teaches wherein the syringe holder 7 rests, on its front side (side of element 7 towards element “P”), on ribs or projection 12.6 of the housing 12, which protrude radially inwards.

Regarding claim 23, Brereton teaches wherein the syringe holder 7 is arranged stationary (when not in use, the element 7 is stationary with respect to element 12) in the housing 12.



Regarding claim 25, Brereton teaches wherein the first cams 7.15 move radially inwards (paragraph 0193, lines 9-17) with the application of pressing force on the needle protective sleeve 2 to allow a proximal movement of the needle protective sleeve 2 into the housing 12.

Regarding claim 27, Brereton teaches wherein the first feedback element 28 is coupled to the drive element 29.

Regarding claim 28, Brereton teaches wherein the needle protective element 2 covers or surrounds the needle 4 before and/or after the substance “M” is dispensed (figures 1 and 10B).

Regarding claim 29, Brereton teaches further comprising a releasable holding device 30 (figures 14A-14C) configured to hold the first feedback element 28 until the predefined quantity of substance has been released (paragraph 0177).

Regarding claim 30, Brereton teaches wherein the releasable holding device 30 and a piston rod 9 (for the purpose of rejection element 17 is considered as a part of element 9 because element 17 is a distal plunger sleeve) cooperate (paragraph 0177, lines 12-16) to hold the first feedback element 28.

.

Allowable Subject Matter
Claims 26 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Brereton et al. (US 2013/0310744 A1), discloses further comprising second cams 7.16 protruding radially outwards, arranged on the spring arms 7.13 of the syringe holder but is silent regarding engaging in the axially running grooves at a distance from the first cams corresponding to a length of the axially running grooves, such that the needle protective sleeve is held against an axial displacement by the first and second cams in combination with other claimed limitations of claim 26.
The closest prior art of record, Brereton et al. (US 2013/0310744 A1), discloses wherein after the predefined quantity of substance has been released, an element 19 (paragraph 0183) moves the displaceable needle protective element in the distal direction to cover the needle but is silent regarding an element being same as the drive element in combination with other claimed limitations of claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brereton et al. (US 2013/0310757 A1), Brereton et al. (US 2013/0317430 A1), Brereton et al. (US 2013/0317479 A1), Brereton et al. (US 2013/0317427 A1), Brereton et al. (US 2013/0317428), Brereton et al. (US 2013/0324935 A1), Brereton et al. (US 2013/0324938 A1), Brereton et al. (US 2013/0324939 A1), Brereton et al. (US 2013/0324924 A1), Brereton et al. (US 2013/0324925 A1), Dasbach et al. (US 2014/0243757 A1), Brereton et al. (US 2014/0243751 A1), Kemp et al. (US 2015/0088077 A1): All these reference disclose the design of an autoinjector that includes a first feedback element for generating an end signal after a predetermined amount of substance is delivered to the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NILAY J SHAH/Primary Examiner, Art Unit 3783